IN THE SUPREME COURT OF THE STATE OF NEVADA


                DAVID A. GONZALEZ, AN                                No. 82762
                INDIVIDUAL,
                Appellant,
                vs.
                THE STATE OF NEVADA; THE STATE
                OF NEVADA DEPARTMENT OF                                FILE
                CONSERVATION AND NATURAL
                RESOURCES; THE STATE OF                                 AUG El 4 N21
                NEVADA, DIVISION OF FORESTRY;                                   fH A. BPOWN
                                                                               'UPREME    U
                STEVE SISOLAK, IN HIS OFFICIAL
                CAPACITY AS GOVERNOR OF                                  DEP    Y CLERK

                NEVADA; BRADLEY CROWELL, IN
                HIS OFFICIAL CAPACITY AS
                DIRECTOR OF NEVADA
                DEPARTMENT OF CONSERVATION
                AND NATURAL RESOURCES; AND
                KACEY KC, IN HER OFFICIAL
                CAPACITY AS NEVADA STATE
                FORESTER FIREWARDEN;
                COLLECTIVELY,
                Res eondents.

                                       ORDER OF AFFIRMANCE


                           This is an appeal from a district court order dismissing a
                complaint for unpaid wages. Eighth Judicial District Court, Clark County;
                Adriana Escobar, Judge.
                           Appellant   David   Gonzalez,   an   inmate in      the     Nevada
                Department of Corrections, was contracted by the Nevada Division of
                Forestry "to perform work related to firefighting_ and other work
                projects" in accordance with NRS 209.457(2)(a). He was paid approximately
                $3 per day and an additional $1 per hour for emergency incident response
                assignments. In the underlying action, Gonzalez claimed backpay, arguing
SUPREME COURT
        OF
     NEVADA


(0) I947A                                                               zz_z(4,491
                that he was entitled to minimum wage for his employment with the inmate
                work program pursuant to Article 15, Section 16 of the Nevada State
                Constitution, the Minimum Wage Amendment (MWA). See Nev. Const. art.
                15, § 16(C). The district court granted the State's motion to dismiss after
                determining that an inmate working pursuant to an inmate work program
                in Nevada does not meet the definition of an "employee" under the MWA.
                This appeal followed. We affirm.
                            The MWA was approved and ratified by Nevada voters in 2004
                and 2006 "to provide higher wages to employees . . . in order to fight poverty
                and ensure that workers who are the backbone of our economy receive fair
                paychecks that allow them and their families to live above the poverty line."
                See MDC Rests., LLC v. Eighth Judicial Dist. Court, 134 Nev. 315, 324, 419
                P.3d 148, 155 (2018) (internal quotations omitted); see also Nev. Const. art.
                15, § 16(C). In many significant aspects, such as determining whether an
                employment relationship exists, the standards under the MWA run parallel
                to those of the federal Fair Labor Standards Act (FLSA). See Doe Dancer I
                v. La Fuente, Inc., 137 Nev., Adv. Op. 3, 481 P.3d 860, 866-67 (2021); Terry
                v. Sapphire Gentlemen's Club, 130 Nev. 879, 883-86, 336 P.3d 951, 955-56
                (2014).
                            Federal courts have considered the issue of whether inmates in
                work programs are guaranteed a minimum wage under the federal Fair
                Labor Standards Act (FLSA) and concluded that they are not. We find these
                decisions persuasive. In Morgan v. MacDonald, 41 F.3d 1291, 1293 (9th
                Cir. 1994), the Ninth Circuit held that the minimum wage provisions of
                FLSA did not apply to a Nevada inmate because he was not an employee
                under the economic realities test. In doing so, the court reaffirmed its
                holding in Hale v. Arizona, 993 F.2d 1387 (9th Cir. 1993), explaining that:

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 19479
                            Under [NRS] 209.461, all inmates are required to
                            work or receive training for 40 hours each week.
                            Thus, Morgan was in no sense free to bargain with
                            would-be employers for the sale of his labor; his
                            work at the prison was merely an incident of his
                            incarceration.   Morgan and the prison didn't
                            contract with one another for mutual economic
                            gain, as would be the case in a true employment
                            relationship; their affiliation was penological, not
                            pecuniary.     Because the economic reality of
                            Morgan's work at the prison clearly indicates that
                            his labor belonged to the institution, he cannot be
                            deemed an employee under the FLSA.
                Morgan, 41 F.3d at 1293 (internal citations and quotations omitted).
                Similarly, in Vanskike v. Peters, the Seventh Circuit explained that federal
                courts have generally declined to extend the FLSA's minimum wage
                provision to prisoners who work in prison. 974 F.2d 806, 807-08 (7th Cir.
                1992). While an employee's status is determined by the totality of the
                circumstances rather than any technical label, id. at 808, the court noted
                that the evil of substandard wages does not apply where a worker's welfare
                is not a function of wages. Id. at 810-11.
                            The federal cases are instructive here. The primary goals of the
                MWA are two-fold: (1) raise the minimum wage and, (2) broaden the class
                of workers with access to the minimum wage, so that workers are prevented
                from falling into substandard living conditions. See MDC Rests., 134 Nev.
                at 324, 419 P.3d at 155; see also Terry, 130 Nev. at 884, 336 P.3d at 955
                (noting that the MWA signals "voters' wish that more, not fewer, persons
                would receive minimum wage protections"). Likewise, the central purpose
                of the FLSA is to ensure a minimum standard of living for workers. See
                Morgan, 41 F.3d at 1292; Vanskike, 974 F.2d at 810-11. As observed in
                Morgan, Vanskike, and other cases applying the FLSA, the fundamental
                relationship between employers and employees vastly differs from the
SUPREME COURT
         OF
      NEVADA
                                                      3
(01 I 947A
                relationship between the State and inmates. The concern of falling into
                substandard living conditions, or the evils of substandard wages, do not
                apply to inmates, who are guaranteed housing, meals, medical attention,
                and the ability to participate in work programs in exchange for sentence-
                reduction credits.    Vanskike, 974 F.2d at 810-11.        The realities of

                incarceration, and the working relationship that stems from inmate work
                programs, are not based on an economic relationship between inmates and
                the State, but rather a penological and rehabilitative relationship. Morgan,
                41 F.3d at 1293. Thus, Gonzalez was not an "employee" for purposes of the
                MWA. Accordingly, we
                            ORDER the judgment of           district court AFFIRMED.


                                                                                 C.J.
                                                   Parraguirre


                                                                                   J.
                                                   Hardesty


                                                                                   J.
                                                   Stiglich


                                                                                   J.
                                                   Cadish

                                                                 •


                                                   Silver


                                                                                   J.
                                                   Herndon


SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A
                   PICKERING, J., concurring:
                                 I join the order affirming the district court's dismissal. I write
                   separately to note that, while the circumstances under which an
                   incarcerated individual has been held entitled to minimum wage are rare,
                   the law does not categorically exclude such individuals from the protections
                   of the FLSA and other minimum wage laws. See Henthorn v. Dep't of Navy,
                   29 F.3d 682, 685 (D.C. Cir. 1994) ("[M]ost courts refuse to hold that
                   prisoners are categorically barred from ever being 'employees' within the
                   meaning of the FLSA merely because of their prisoner status.") (emphasis
                   omitted); Barnett v. Young Men's Christian Ass'n, Inc., No. 98-3625, 1999
                   WL 110547 (8th Cir. Mar. 4, 1999); Watson v. Graves, 909 F.2d 1549 (5th
                   Cir. 1990).    The complaint in this case does not allege circumstances
                   entitling the plaintiff to minimum wage. But the outcome could be different
                   under different circumstances.




                                                                                         J.
                                                         Pickering




                   cc:   Hon. Adriana Escobar, District Judge
                         Gallian Welker & Beckstrom, LC/Las Vegas
                         Attorney General/Carson City
                         Eighth District Court Clerk




SUPREME COURT
        OF
     NE VADA
                                                           5
(0) 1947A      "